FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                    UNITED STATES COURT OF APPEALS                May 31, 2013
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                            No. 12-3335
                                             (D.C. No. 2:08-CR-20160-KHV-9)
 TANYA JONES,                                           (D. Kansas)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Defendant Tanya Jones, a federal prisoner proceeding pro se, appeals the

denial by the United States District Court for the District of Kansas of her motion

to modify her sentence. Because the district court lacked jurisdiction under

18 U.S.C. § 3582(c), we affirm.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      A federal grand jury charged Defendant in three counts of a nine-count

superseding indictment: one count of conspiracy to distribute 50 grams or more

of methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), 846; one count

of distributing five or more grams of methamphetamine, see id. § 841(a)(1),

(b)(1)(B)(viii); and one count of possessing with intent to distribute five or more

grams of methamphetamine, see id.

      In November 2009 Defendant entered into a plea agreement under which

she would plead guilty to the conspiracy count and the government would move

to dismiss the other two counts. On March 15, 2011, the district court entered an

amended judgment sentencing Defendant to 70 months’ imprisonment. She did

not appeal the sentence.

      On November 9, 2012, Defendant filed a “Motion for Downward Departure

to Include Sentence Modification.” R., Vol. I at 39. She requested that her

sentence be reduced by 12 months based on her postsentencing rehabilitation

efforts. The district court denied the motion. Although it “commend[ed]

[D]efendant’s participation and apparent success in many prison programs,” id. at

65 n.1, it ruled that it lacked jurisdiction to resentence Defendant. Defendant

appeals the denial of the motion.

      “We review de novo the district court’s legal determination that it [lacked]

jurisdiction to modify Defendant’s sentence.” United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). “Federal courts are courts of limited jurisdiction.

                                        -2-
Congress has authorized the federal courts to modify a sentence only in limited

circumstances.” Id. at 946 (citation and internal quotation marks omitted).

District courts have no inherent authority to resentence defendants. See id. at

949. “Because [Defendant’s] motion for sentence reduction is not a direct appeal

or a collateral attack under 28 U.S.C. § 2255, the viability of [her] motion

depends entirely on 18 U.S.C. § 3582(c).” United States v. Smartt, 129 F.3d 539,

540 (10th Cir. 1997) (brackets and internal quotation marks omitted).

      Section 3582(c) authorizes courts to modify a sentence of imprisonment

under three circumstances: (1) when the Director of the Bureau of Prisons (BOP)

moves to reduce the sentence for certain reasons, see 18 U.S.C. § 3582(c)(1)(A);

(2) when modification is permitted under Fed. R. Crim. P. 35 (to promptly correct

a clear error or to reduce the sentence for substantial assistance), see id.

§ 3582(c)(1)(B); and (3) when the Sentencing Commission has reduced the

applicable guidelines range after the defendant was sentenced, see id.

§ 3582(c)(2). None of these circumstances exist here. The BOP has not moved to

reduce Defendant’s sentence. Nor does Rule 35 authorize the reduction

Defendant seeks. And Defendant has identified no postsentencing reduction of

the guidelines range under which she was sentenced. Therefore, the district court

correctly ruled that it lacked jurisdiction to reduce Defendant’s sentence.

      Defendant relies on laws that lower the applicable guidelines range, see

USSG § 3E1.1 (reduction in offense level for acceptance of responsibility), or

                                          -3-
that authorize the court to impose a term of imprisonment below the minimum

guidelines term, see 18 U.S.C. § 3553(a) (factors to be considered in imposing

sentence); USSG § 5K2.0 (departures from guidelines range). None of these

authorities, however, permit a district court to reduce a valid sentence that it has

already imposed. Defendant also directs us to Pepper v. United States, 131 S. Ct.

1229, 1236 (2011), which held that when a defendant’s sentence has been set

aside on appeal, a court at resentencing may consider evidence of postsentencing

rehabilitation. But Pepper does not suggest that a court can resentence a

defendant in the absence of an appellate decision invalidating the original

sentence.

      We AFFIRM the district court’s denial of Defendant’s Motion for

Downward Departure to Include Sentence Modification. We grant Defendant’s

request to proceed in forma pauperis.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -4-